AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                    __________ DistrictofofVirginia
                                                                            __________

                  United States of America                            )
                             v.                                       )
                  Thomas Edward Caldwell                              )       Case No. 5:21mj00004
                                                                      )
                                                                      )         Charging District’s
                           Defendant                                  )         Case No. PM

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                 USDC for the     District of Columbia           ,
(if applicable)                                      division. The defendant may need an interpreter for this language:
                                                                .

          The defendant:        ✔ will retain an attorney.
                                u
                                u is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             01/19/2021
                                                                                           Judge’s signatur
                                                                                                   signature
                                                                                                         uurre

                                                                                 Joel C. Hoppe, U.S. Magistrate Judge
                                                                                         Printed name and title
